DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,881,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a conjugate of an anti-transferrin receptor antibody and an siRNA targeted to DMPK. The patent claims further recite the siRNA comprises multiple modified nucleotides including 2'-O-methyl and 2'-fluoro and modified linkages including phosphorothioate. The siRNA mediates RNA interference against human DMPK and can be formulated for parenteral administration, which indicates the claimed conjugate is part of a pharmaceutical composition.
The instant claims differ from the patent claims by reciting the siRNA comprises SEQ ID NOs: 1 and 2. However, this siRNA would be considered by the person of 
Example 15 describes 23-mer target sequences within one DMPK transcript variant are assigned with SEQ ID NOs: 703-3406. One common siRNA structure that can be used to target these sites in the DMPK transcript is a 19-mer fully complementary duplex with 2 overhanging (not base-paired) nucleotides on the 3' end of each strand. Thus, adding the 19-mer with both of the 2 nucleotide overhangs results in a total of 23 bases for the target site. Since the overhangs can be comprised of a sequence reflecting that of the target transcript or other nucleotides (for example a non-related dinucleotide sequence such as "UU"), the 19-mer fully complementary sequence can be used to describe the siRNA for each 23-mer target site. 
 19-mer sense and antisense sequences for siRNA duplexes targeting each site within the DMPK transcript include SEQ ID NO: 10759, which is identical to instant SEQ ID NO: 1 and SEQ ID NO: 13463, which comprises 19 of 21 nucleotides of instant SEQ ID NO: 2. While SEQ ID NO: 13463 does not specifically contain the terminal UU, the ’743 specification specifically teaches such an overhang may be present. Examples 16 and 17 describe screening of a selected set of the DMPK siRNAs for in vitro activity, including the cited siRNA, which is identified as #1945. This siRNA is identified as one of the most active sequences. 
Additional experiments with DMPK siRNAs were performed in vivo with the siRNA conjugated to an anti-transferring antibody through a hexylamine linker.
Geall et al. also teach (see column 3) the antibody portion of their conjugates can comprise a humanized antibody or binding fragment thereof, chimeric antibody or binding fragment thereof, monoclonal antibody or binding fragment thereof, monovalent Fab’, divalent Fab2, single-chain variable fragment (scFv), diabody, minibody, nanobody, single-domain antibody (sdAb), or camelid antibody or binding fragment thereof.
Geall et al. further teach at column 31 the nucleic acid comprises a sense strand and an antisense strand and the sense strand, the antisense strand, or both strands may comprise one or more, for example, about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, or more phosphorothioate internucleotide linkages, and/or one or more (e.g., about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more) 2'-deoxy, 2'-O-methyl, 2'-deoxy-2'-fluoro, and/or about one or more (e.g., about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more) universal base modified nucleotides, and optionally a terminal cap molecule at the 3 '-end, the 5 '-end, or both of the 3'- and 5 '-ends.
At columns 70-71 Geall et al. teach the nucleic acids compounds can be part of a pharmaceutical formulation comprising a pharmaceutically compatible carrier material and can be formulated for administration by multiple administration routes, including parenteral (e.g., intravenous, subcutaneous, intramuscular), oral, intranasal, buccal, rectal, or transdermal administration routes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geall et al. (WO 2019/113393, cited on IDS).
Geall et al. teach nucleic acid molecules and pharmaceutical compositions for modulating a gene associated with muscle atrophy. Example 15 describes 23-mer 
 	19-mer sense and antisense sequences for siRNA duplexes targeting each site within the DMPK transcript include SEQ ID NO: 10759, which is identical to instant SEQ ID NO: 1 and SEQ ID NO: 13463, which comprises 19 of 21 nucleotides of instant SEQ ID NO: 2. While SEQ ID NO: 13463 does not specifically contain the terminal UU, Geall et al. specifically teach such an overhang may be present. Examples 16 and 17 describe screening of a selected set of the DMPK siRNAs for in vitro activity, including the cited siRNA, which is identified as #1945. This siRNA is identified as one of the most active sequences.
Additional experiments with DMPK siRNAs were performed in vivo with the siRNA conjugated to an anti-transferring antibody through a hexylamine linker.
Geall et al. also teach (see paragraph 5) the antibody portion of their conjugates can comprise a humanized antibody or binding fragment thereof, chimeric antibody or binding fragment thereof, monoclonal antibody or binding fragment thereof, monovalent Fab’, divalent Fab2, single-chain variable fragment (scFv), diabody, minibody, 
Geall et al. further teach at paragraph 174 the nucleic acid comprises a sense strand and an antisense strand and the sense strand, the antisense strand, or both strands may comprise one or more, for example, about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, or more phosphorothioate internucleotide linkages, and/or one or more (e.g., about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more) 2'-deoxy, 2'-O-methyl, 2'-deoxy-2'-fluoro, and/or about one or more (e.g., about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more) universal base modified nucleotides, and optionally a terminal cap molecule at the 3 '-end, the 5 '-end, or both of the 3'- and 5 '-ends.
At paragraphs 338-346 Geall et al. teach the nucleic acids compounds can be part of a pharmaceutical formulation comprising a pharmaceutically compatible carrier material and can be formulated for administration by multiple administration routes, including parenteral (e.g., intravenous, subcutaneous, intramuscular), oral, intranasal, buccal, rectal, or transdermal administration routes. 
Geall et al. do not specifically teach a conjugate comprising an siRNA comprising SEQ ID NOs: 1 and 2 and an anti-transferrin antibody wherein the siRNA comprises particular numbers and types of modifications, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such a conjugate. The person of ordinary skill in the art would make a conjugate with the claimed sequences because Geall et al. teach an siRNA having these sequences is one of the most active siRNAs tested. As noted above, while Geall et al. teach the antisense strand without overhang, they specifically suggest the use of an overhang in vivo use of anti-transferrin antibodies conjugated to other DMPK siRNAs.
With regard to the use of modified nucleotides, the person of ordinary skill in the art would have reason to include modifications because Geall et al. specifically suggest their inclusion and would recognize based on the permissive manner in which Geall et al. teach the use of modifications that a specific number of modifications and their placement within a sequence is a matter of design choice to provide a sequence having the desired physical characteristics for a particular use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Tracy Vivlemore
Primary Examiner
Art Unit 1635





/Tracy Vivlemore/Primary Examiner, Art Unit 1635